Filed 10/15/13 In re Romeo C. CA5

                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT

In re ROMEO C. et al., Persons Coming Under
the Juvenile Court Law.

KERN COUNTY DEPARTMENT OF HUMAN                                                            F067470
SERVICES,
                                                                              (Super. Ct. Nos. JD128188,
         Plaintiff and Respodent,                                               JD128189, JD128190)

                   v.
                                                                                         OPINION
JOSE C.,

         Defendant and Appellant.



                                                   THE COURT*
         APPEAL from orders of the Superior Court of Kern County. Louie L. Vega ,
Judge.
         Christopher Blake, under appointment by the Court of Appeal, for Defendant and
Appellant.
         No appearance for Plaintiff and Respondent.
                                                        -ooOoo-




*        Before Cornell, Acting P.J., Kane, J. and Detjen, J.
       Jose C. (father) appealed from orders terminating parental rights (Welf. & Inst.
Code, § 366.26)1 to his three sons, who range in age from approximately two to four
years of age. After reviewing the entire record, father’s court-appointed appellate
counsel informed this court he had found no arguable issues to raise in this appeal.
Counsel requested and this court granted leave for father to personally file a letter setting
forth a good cause showing that an arguable issue of reversible error does exist. (In re
Phoenix H. (2009) 47 Cal. 4th 835, 844.)
       Father has since written this court requesting a chance to regain custody of the
children upon his release from prison sometime in 2014. However, he makes no claim,
let alone a good cause showing, that an arguable issue of reversible error related to the
termination orders does exist. We will dismiss this appeal.
                                       DISCUSSION
       An appealed-from judgment or order is presumed correct. (Denham v. Superior
Court (1970) 2 Cal. 3d 557, 564.) It is appellant’s burden to raise claims of reversible
error or other defect and present argument and authority on each point made. If
appellant fails to do so, the appeal should be dismissed. (In re Sade C. (1996) 13 Cal. 4th
952, 994.) As mentioned above, father did not raise any claim of error or other defect
against the termination orders from which he appealed. Thus, we have no reason to
reverse or even modify the orders in question. (Ibid.)
       At a section 366.26, permanency planning hearing, the court must determine
whether it is likely the children will be adopted and, if so, order termination of parental
rights. (§ 366.26, subd. (c)(1).) This is because, once reunification efforts have ceased,
the focus shifts from family reunification to the children’s needs for permanency and
stability. (In re Marilyn H. (1993) 5 Cal. 4th 295, 309.) If, as in this case, the children are
likely to be adopted, adoption is the norm. Indeed, the court must order adoption and its

1      All statutory references are to the Welfare and Institutions Code unless otherwise
indicated.


                                              2
necessary consequence, termination of parental rights, unless one of the specified
circumstances provides a compelling reason for finding that termination of parental rights
would be detrimental to the child. (In re Celine R. (2003) 31 Cal. 4th 45, 53.) Here there
was no showing of a compelling reason.
                                     DISPOSITION
      The appeal is dismissed.




                                            3